Citation Nr: 1326366	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  08-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a left hip disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1959. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision.  In May 2012 and again in February 2013, the Board remanded the appeal for additional evidentiary development.  As discussed in further detail below, the Board finds that there has been substantial compliance with its prior Remand directives such that appellate review may now proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's Remand instructions met with substantial compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In each of its prior Remands, the Board noted that the Veteran's representative had raised additional claims of service connection for right eye laceration and loss of teeth due to dental trauma.  See April 2012 Written Brief Presentation.  The Board then determined that those issues were not yet ripe for appeal and, thus, referred them to the agency of original jurisdiction (AOJ).  However, as initial development of those issues has not yet been undertaken, they are again referred to the AOJ for appropriate action. 

As a final introductory matter, the Board notes that it has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent and credible evidence of a current back disability.  

2.  There is no competent and credible evidence of a current left hip disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this discussion, the Board notes that it has reviewed all the evidence in the Veteran's paper and electronic claims file, which includes his written contentions, service treatment records, and VA medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those issues.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before proceeding to the merits of a perfected appeal, the Board must consider whether VA has met its duties to notify and assist the Veteran under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Accordingly, the Board will address each of these statutory obligations in the order set forth below.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claims at issue.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In this case, VCAA notice was provided through a letter issued in July 2006, prior to the initial unfavorable adjudication.  The letter specifically advised the Veteran of the evidence needed to substantiate his claims for back and left hip disabilities, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, the July 2006 letter described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  As such, that letter not only comported with the Pelegrini notice provisions but also satisfied the heightened VCAA requirements set forth in Dingess.  Accordingly, the Board finds that VA has fully met its duty to notify the Veteran under 38 C.F.R. § 3.159(b).

Duty to Assist

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  In this regard, the AOJ has obtained copies of his service treatment records and pertinent VA medical records dating from February 2005.  Nevertheless, the Board recognizes that the Veteran has identified occasions of post-service treatment that are not documented in his claims file.  Specifically, he has reported seeking treatment for back and hip problems at the Dothan, Alabama, VA outpatient clinic beginning in early 2002.  He also has alluded to current and historical treatment from a private physician - "Dr. W.," of Donalsonville, Georgia - as well as multiple back and hip consultations, spanning many years, with unnamed doctors and chiropractors.  See December 2006 Notice of Disagreement.

While mindful of the Veteran's assertions, the Board observes that it previously remanded his claims for the purpose of obtaining his outstanding VA and private records.  However, in response to the Board's request, the AOJ determined that there were no records of treatment from the Dothan VA clinic dated prior to February 2005.  See May 2013 Formal Finding of Unavailability.  The Veteran was duly apprised of the AOJ's formal finding, but did not furnish any additional information regarding his allegedly missing VA records.  To the contrary, he essentially conceded in a May 2005 hand-written statement that he may have been mistaken about the existence of any pre-February 2005 VA records, and indicated that he did not have any such records in his own possession.  Accordingly, the Board finds that further efforts to obtain those records would be futile and are therefore unwarranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (observing that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that Remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

Similarly, the Board finds that further efforts to elicit private records are unwarranted in this instance.  As discussed, the Board has already remanded the Veteran's claims in an attempt to obtain such records.  Pursuant to the Board's directive, the AOJ has requested that the Veteran authorize the release of all pertinent records from Dr. W. and his other private treating providers.  In response, however, the Veteran has offered conflicting accounts of when those clinicians treated him and the nature of the treatment they provided.  Moreover, the Veteran has declined to heed the AOJ's request for signed authorizations to obtain his private clinical records.  He also has not provided any records of private treatment in his own possession, nor furnished other information that would enable VA to elicit such evidence on his behalf.  Consequently, the Board finds that, to the extent that private records pertinent to this appeal have not been obtained, the responsibility lies with the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (observing that VA's duty to assist is not a one-way street).

The Veteran and his representative have not identified any other missing treatment records or documents pertaining to his claims.  Nor has the record otherwise suggested the existence of relevant evidence that has yet to be obtained.  As such, there is no need to further develop the record by requesting additional documentation in this case.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (stating that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim).

The Board finds the evidence does not establish that the Veteran is entitled to a VA examination or medical opinion.  The Veteran's service representative has argued that such an examination is in order.  See June 2013 Written Brief Presentation.  However, such development is only necessary where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 5103A(d)(2).  That is not the case here.  

Specifically, when the Veteran was first treated by VA in February 2005, he did not report having low back or left hip pain at that time nor when he reported his past medical history.  In fact, when the examiner addressed the Veteran's various systems, he wrote that the musculoskeletal system was negative for muscle cramps and joint pain and stiffness.  When seen in August 2005, the Veteran again did not report any low back or left hip pain.  The first documentation in the VA treatment records of low back and left hip pain was in March 2006, and the examiner noted the Veteran was unable to describe a pain level or goal.  In a separate March 2006 VA treatment record, the examiner noted history of low back pain and left hip pain for "many years" and that the Veteran refused treatment.  In none of the VA treatment records is there a diagnosis of a disability manifested by low back and/or left hip pain.  Examiners have written in "low back pain," but no medical professional has entered a diagnosis that is manifested by the low back pain or the left hip pain.  Additionally, the VA treatment records, which cover from February 2005 to February 2013, a period eight years, fail to show chronic symptoms involving the low back and left hip.  Without evidence of a current disability or of persistent or recurrent symptoms of a disability, the threshold McLendon element has not been met, and VA is not required to provide an examination or opinion in connection with either of the issues on appeal.

In the Veteran's VA Form 9, Appeal to the Board, he indicated he wanted a hearing before the Board.  However, in October 2011, the Veteran cancelled his hearing request and asked that the Board should render a decision based on the existing record.  Thus, the Board finds there is no hearing request pending at this time.

The Board also considers it unnecessary to otherwise delay adjudication as its most recent Remand has met with substantial compliance by the AOJ.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the AOJ has honored the Board's request to obtain the Veteran's updated treatment records from the Gainesville, Florida, VA Medical Center.  The AOJ also has achieved substantial compliance with the Board's other Remand directives by issuing a Formal Finding of Unavailability with respect to all Dothan VA clinic records dated prior to February 2005, and documenting the Veteran's inability or unwillingness to authorize the release of any additional private medical records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable, instead, to have 'substantial' compliance, even if not 'exact', 'total' or 'complete' compliance, per se).  

In further compliance with the Board's Remand, the Veteran's claims have been readjudicated in a May 2013 Supplemental Statement of the Case (SSOC).  In that readjudication, the AOJ has expressly addressed the newly obtained VA treatment records, which comprise the only substantive evidence introduced after the previous SSOC.

The Board acknowledges that, since the issuance of the May 2013 SSOC, the Veteran has submitted the aforementioned hand-written note indicating, in essence, that he does not have any records of VA treatment in his possession and that he did know he could obtain such treatment for many years after leaving the military.  Although not wholly duplicative of the Veteran's prior statements, that hand-written note does not materially advance his claims and is essentially cumulative of the other evidence of record.  As such, the Board is satisfied that the AOJ has substantially complied with VA's governing regulatory provisions that the SSOC consider all substantive evidence added to the record since the Statement of the Case or the most recent SSOC.  See 38 C.F.R. § 19.31 (2012).  The Board therefore concludes that there has been substantial compliance with the entirety of its Remand instructions related to this appeal.  See Stegall, 11 Vet. App. at 271.

For the foregoing reasons, the Board finds that the Veteran has been provided the opportunity to meaningfully participate in the adjudication of his claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

The Veteran contends that he suffers from low back and hip disabilities that had their onset during his active service and therefore warrant service connection.

Service connection may be established when the evidence demonstrates that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be awarded for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

To prevail in a service-connection claim, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Applying the above standard to the facts of the instant case, the Board finds that the Veteran is not entitled to the benefits sought on appeal as he has failed to meet the threshold requirements with respect to each of his service-connection claims. 

The Veteran's VA outpatient records reflect complaints of back and left hip pain.  In addition, he has submitted written argument, as well as statements from former co-workers, attesting to his long history of low back pain and related symptoms.  See December 2006 Notice of Disagreement; see also Statements from "J.M.," and "T.L.S."  However, none of those outpatient records or lay statements demonstrates that the Veteran has actually been diagnosed with any back or left hip disabilities.  That is significant since, under applicable law, mere complaints of pain, without an underlying pathology, may not serve as a basis for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board notes that the service treatment records do, in fact, show that he complained of low back pain in 1958 and was still complaining about it in January 1959.  In March 1959, an examiner recommended hyperextension exercise.  In the April 1959 Report of Medical Examination, it shows that clinical evaluations of the spine and other musculoskeletal system and the lower extremities were normal.  He signed the examination, wherein he certified he had been informed and understood the provisions of "BuMed Instruction 6120.6," which meant that he had been informed that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician.  See Real vs. US, 906 F.2d 1557, 1559 (Fed. Cir. 1990).  In other words, the Veteran had an opportunity to report his low back and left hip complaints, and he did not report any musculoskeletal problems.  The Board accords this evidence high probative value, as this document was created contemporaneously with service, which evidence tends to be credible.

When the Veteran was first treated at VA in February 2005 ("67 [year old] male here for first visit"), he neither reported a past medical history of low back or left hip pain.  He reported a past medical history of hyperlipidemia and glaucoma.  The Board finds that had the Veteran experienced chronic low back and left hip pain for decades, as he has alleged, he would have reported that when discussing his past medical history.  Further supporting this finding is the fact that the Veteran did not report any current low back or left hip pain at that time.  In fact, the examiner made a specific finding with respect to a review of the musculoskeletal system that the Veteran denied muscle cramps, joint pain or stiffness.  Physical examination revealed a finding by the examiner of "MAEW," which is "moves all extremities well."  The Veteran was seen again at VA in August 2005 and September 2005 and did not report pain associated with his low back or left hip.  The Board finds that such evidence tends to make it less likely that the Veteran has had chronic low back and left hip symptoms since service or that he has pain every day, as he alleged in his December 2006 statement.  When the Veteran reported low back and left hip pain in March 2006, the examiner reported the complaints of pain without entering a diagnosis.  Moreover, in the more recent VA treatment records from 2010 to 2013, there are essentially no reports by the Veteran of low back and/or left hip pain, and no medical professional has entered a diagnosis relating to the low back or left hip.  Accordingly, there is no competent evidence of a current disability manifested by low back and/or left hip pain.

The Board is aware of the two lay statements the Veteran has submitted from former colleagues who have attested to the fact that the Veteran had chronic low back pain beginning in the 1970's or so.  While the Board finds such statements of questionable credibility, the issue here is whether there is evidence of a current disability that is manifested by low back pain.  Neither of these two individuals has been shown to have the education to enter diagnoses of a low back disability.  Thus, their statements, and the Veteran's, are insufficient to show that back and left hip disabilities exist in the absence of corroborating medical evidence.  In reaching this determination, the Board does not doubt the Veteran's competence to report a history of low back pain and related symptoms, which he has personally experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Nor does the Board question his former colleagues' competence to report their perceptions of such symptoms, based upon personal observation.  Id.  While competent to identify a condition, such as a broken leg, which is personally experienced or witnessed, however, none of the parties has displayed the requisite expertise to diagnose the back and left hip disorders alleged in this instance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, note 4 (Fed. Cir. 2007) (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To reiterate, no medical professional has diagnosed a low back and/or left hip disability.

Accordingly, absent any competent or credible evidence of a current back and/or left hip disability, the threshold element for service connection has not been met in this case.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  Thus, while the Board has considered the benefit of the doubt rule, that rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2012).  The benefits sought on appeal are therefore denied.





	(CONTINUED ON NEXT PAGE)



ORDER
 
Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a left hip disability is denied. 



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


